IN THE COURT OF APPEALS OF IOWA

                                   No. 17-2013
                             Filed February 21, 2018


IN THE INTEREST OF K.M.,
Minor Child,

L.M., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton

Ploof, District Associate Judge.




      A mother appeals from the termination of her parental rights to her child.

AFFIRMED.




      Timothy J. Tupper of Tupper Law Firm, Davenport, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Jack E. Dusthimer, Davenport, guardian ad litem for minor child.



      Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                         2


DANILSON, Chief Judge.

       A mother appeals from the termination of her parental rights to her child,

K.M., pursuant to Iowa Code section 232.116(1)(d), (h), and (l) (2017). The

mother does not contest the grounds for termination but contends termination is

not in the child’s best interests.    The mother also seeks additional time for

reunification with K.M. Due to the mother’s inability to maintain sobriety and to

parent K.M. consistently, we conclude it is in K.M.’s best interests to terminate

the mother’s parental rights. On our de novo review, see In re A.M., 843 N.W.2d

100, 110 (Iowa 2014), we affirm.

       K.M. was born in October 2016 and tested positive for cocaine at birth.

K.M. was removed from the mother’s care shortly thereafter due to the mother’s

substance abuse.      The mother successfully participated in substance-abuse

treatment, and K.M. was returned to the mother’s care in February 2017.

However, K.M. was again removed from the mother’s care on July 25, 2017,

when the mother had relapsed, was caught using illegal substances, and then

disappeared and left K.M. in another person’s care for a number of days. After

K.M.’s removal in July 2017, the mother did not stay in contact with K.M. or with

service providers.   The mother stopped participating in substance-abuse and

mental-health treatment. At the time of the termination hearing on November 2

and 21, 2017, the mother stated she had used illegal substances two days prior.

As to the mother’s testimony, the district court wrote:

              [The mother]’s testimony was brutally honest. She truly
       loves [K.M.] but is powerless over her addiction. She desires to get
       sober. She desires to get back into substance abuse treatment and
       mental health treatment, start attending AA/NA, and Family
       Wellness Court. She desires to resume visitation with [K.M.] and
                                          3


       regain custody. But [the mother] has done none of those things
       and [K.M.] has been waiting four months for her to start. [The
       mother] says she can do these things but she hasn’t shown she
       can do these things since July of this year.

       In its November 27, 2017 order, the court terminated the mother’s parental

rights to K.M. pursuant to Iowa Code sections 232.116(1)(d), (h), (l) and 232.117.

Upon consideration of section 232.116(2), the court further concluded:

       [T]ermination of parental rights is in the best interest of [K.M.] The
       guardian ad litem recommends termination of parental rights.
       [K.M.] is young and unable to fend for herself. She needs at least
       one parent who will be able to care for her around the clock. The
       parent must be responsible for helping her develop to her full
       potential by engaging her in activities that stimulate her growth and
       development[]. The parent must be able to provide a consistently
       healthy living environment for [K.M.] And, most importantly keep
       [K.M.] safe from physical abuse and neglect. . . . Her mother when
       sober has all the attributes of an excellent mother but she is not
       currently able to attain long-term sobriety despite the desire to do
       so. [K.M.] shouldn’t be made to wait any longer for her mother to
       take action to . . . permanently manage her addiction and mental
       health.

       On appeal, the mother does not challenge the grounds for termination but

maintains termination of her parental rights is not in K.M.’s best interests and

requests additional time to seek reunification with K.M.

       At the time of the termination hearing, the mother was not engaging in

substance-abuse or mental-health treatment,1 was not participating with the

offerings of the department human of services, and did not have stable housing

or employment.      “It is well-settled law that we cannot deprive a child of



1
  The mother stated at the termination hearing on November 21 that she planned to get
back into substance-abuse treatment but had let her medical insurance lapse and was in
the process of obtaining insurance to pay for her treatment. She explained she was told
it would take about thirty to forty-five days before she was insured again. The mother
also stated she was not currently attending Alcoholics Anonymous or Narcotics
Anonymous meetings.
                                        4


permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child.” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010).

K.M. is placed in family foster care and is doing well. Upon consideration of

K.M.’s “safety, . . . the best placement for furthering the long-term nurturing and

growth of [K.M.], and . . . the physical, mental, and emotional condition and

needs of [K.M.],” we find termination of the mother’s parental rights is in K.M.’s

best interests. See Iowa Code § 232.116(2).

      The mother also requests additional time to seek reunification with K.M.

However, at the termination hearing the mother admitted she was still using

illegal substances. The mother has not shown any progress in addressing her

substance-abuse issues, and we cannot conclude the mother will have

addressed the issues and be in a position to parent K.M. safely if given an

additional six months. See id. § 232.104(2)(b). We affirm the termination of the

mother’s parental rights to K.M.

      AFFIRMED.